Citation Nr: 1236253	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. His awards and decorations include the Purple Heart and the Combat Infantryman Badge. The Appellant is the Veteran's surviving spouse.

This matter was last before the Board of Veterans' Appeals (Board) in April 2012 on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant provided testimony at a February 2012 hearing in Philadelphia, Pennsylvania before the below-signed Veterans Law Judge. She also provided testimony before a Decision Review Officer in June 2011.  Transcripts of both hearings have been associated with the claims file.  The transcripts reflect that the Appellant was afforded an extensive opportunity to present hearing testimony, evidence, and argument.  Appropriate colloquies were conducted between the Appellant and the undersigned and between the Appellant and the Decision Review Officer, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam).

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. These additional records have been carefully reviewed by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death is herein granted. That reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.

The Appellant submitted a September 2012 statement indicating that she wished to reapply for a death pension. As that issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ), the Board REFERS it to the RO for appropriate action.


FINDINGS OF FACT

1. In January 2004, the RO denied the Appellant's claims on the basis that the evidence of record supported findings that the Veteran did not die in service, that the cause of his death was not related to service, that a service-connected disability did not substantially contribute to the cause of his death, and that he was not totally disabled due to service-connected conditions.

2. The Appellant did not appeal the January 2004 denial.

3. Evidence received since the January 2004 denial does raise a reasonable possibility of substantiating the claim of entitlement to DIC based on service connection for cause of death.

4. Evidence received since the January 2004 denial does not raise a reasonable possibility of substantiating the claim of entitlement to DIC under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1. The January 2004 rating decision denying the Appellant's claims is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence submitted to reopen the claim of entitlement to service connection for cause of death is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Evidence received since the January 2004 rating decision is not new and material in regard to the claim of entitlement to DIC under 38 U.S.C.A. § 1318. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Appellant was notified in September and November 2009 letters as to the general evidence need to substantiate claims for service connection for cause of death and for DIC benefits. The letters complied with the requirements of Hupp v. Nicholson, 21 Vet.App. 342 (2007), by informing her of the disabilities for which service connection was in effect at the time of the Veteran's death. The letters also advised her of how VA assigns effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). However, this case was remanded in April 2012 for the provision of corrective VCAA notice and the collection of additional evidence. Corrective notice was mailed to the Appellant later in April 2012. The April 2012 letter informed her of the specific information and evidence needed to reopen and substantiate her claims in compliance with Kent v. Nicholson, 20 Vet.App. 1 (2006). 

Although the corrective notice was not provided to the Appellant prior to the initial adjudication of her petitions to reopen her claims, the case was later readjudicated in an August 2012 supplemental statement of the case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). The Board finds that the duty to notify has been met.    

In regard to the duty to assist, no VA examination has been provided for the petitions to reopen the claims. However, VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision. 38 C.F.R. § 3.159(c)(4)(iii). Although the claims file reflects that certain private evidence is outstanding, the Appellant is not prejudiced as her petition to reopen the claim of entitlement to service connection for cause of death is herein reopened and the petition to reopen the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Bernard v. Brown, 4 Vet.App. 384 (1993). The Board could remand the petition to reopen the claim for DIC under 38 U.S.C.A. § 1318, but doing so would have no effect on the outcome of the Appellant's petition and would only delay the issuance of a decision. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the claimant).

As additional notice has been provided to the Appellant and additional evidence has been associated with the claims file, the action directed in the 2012 remand has been completed in full. Dyment v. West, 13 Vet.App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. The duties to notify and assist have been satisfied to the extent necessary. There is sufficient evidence on file in order to make the below decisions and the Appellant has been given ample opportunity to present evidence and argument. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki, 129 S.Ct. 1696; see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

The RO denied service connection for the cause of the Veteran's death in January 2004 and the Appellant did not appeal the denial - the decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In June 2010, the RO continued that denial. The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

Service Connection for Cause of Death

The pertinent evidence of record at the time of the January 2004 RO decision consisted of the Veteran's active duty service records, reports from VA examinations conducted in February 1954 and November 1973, private treatment records from Graduate Hospital, and VA treatment records. Although additional VA treatment records generated prior to the January 2004 rating decision were subsequently added to the record, treatment notes generated by VA facilities are considered to be in the constructive possession of VA adjudicators during their consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992). Certain evidence submitted after the 2004 decision is new and material.

The claim for service connection for cause of death was denied in 2004 because there was no evidence linking the Veteran's cause of death, or any contributing factors, to any incident of his active duty service, including the Veteran's service-connected disorders. The Veteran died in September 2003 as the direct result of lung cancer; congestive heart failure and coronary artery disease were noted on the death certificate as other significant conditions contributing to death, but not resulting in the underlying cause. At the time of his death, service connection was in effect for scars, pes planus, and hemorrhoids.

Service records reflect that the Veteran served in Korea. Service treatment records do not reflect any respiratory or cardiac complaints. A February 1954 VA examination describes his respiratory system as normal and states that his heart was not enlarged and he had no murmurs. A chest x-ray conducted as part of a November 1973 examination revealed that the heart and lungs were within normal limits. Treatment notes from Graduate Hospital reflect that he experienced chest pain in October 1999 and was observed to have some artery obstruction. VA treatment notes reveal that the Veteran reported smoking one (1) pack of cigarettes per day prior to being privately diagnosed with lung cancer in 1996 and undergoing a left pneumonectomy. The Veteran also informed his VA care providers that he had been exposed to asbestos while working as a carpenter after his discharge from service.

After the 2004 denial, the Appellant testified before a Decision Review Officer in June 2011 and before the below-signed in March 2008. The Appellant testified in June 2011 that her husband had informed her that he had been sprayed with Agent Orange while serving on active duty in Korea. She further testified that the physician who performed the Veteran's pneumonectomy had opined that his lung cancer was the likely result of his alleged in-service exposure to herbicides. The Appellant also stated that the Veteran did not smoke and had no other risk factors for lung cancer.

The claims file reflects a clear contradiction between the Appellant's statement that the Veteran had no lung cancer risk factors such as smoking and VA treatment records reflecting his multiple admissions of having been exposed to asbestos in the workplace and having smoked approximately one pack per day prior to being diagnosed with lung cancer. The presumption of credibility that is usually applied in claims to reopen does not apply to the patently incredible. See Duran v. Brown, 7 Vet.App. 216 (1994). 

However, the Appellant's other testimony is both new and material. Specifically, her statements (that the Veteran had reported in-service exposure to Agent Orange and that a physician had determined that exposure likely resulted in his lung cancer) relate to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). The Appellant is competent to report her husband's statements and the statements of his physician as to the etiology of his cancer. 38 C.F.R. § 3.159. Pursuant to Justus, 3 Vet.App. 510, the credibility of this evidence is presumed for the purpose of determining whether or not the claim should be reopened.

The Board finds that VA's duty to further assist the Appellant with her claim has been triggered. Shade v. Shinseki, 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

DIC under 38 U.S.C.A. § 1318

38 U.S.C.A. § 1318 prescribes the criteria for the provision of benefits for survivors of veterans rated totally disabled at time of death. Specifically, 38 U.S.C.A. § 1318 provides the following:

(a) The Secretary shall pay benefits under this chapter to the surviving spouse and to the children of a deceased veteran described in subsection (b) of this section in the same manner as if the veteran's death were service connected. 

(b) A deceased veteran referred to in subsection (a) of this section is a veteran who dies, not as the result of the veteran's own willful misconduct, and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if- 

(1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 

(2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or 

(3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 

38 U.S.C.A. § 1318.

Prior to the January 2004 rating action, the claims file reflects that none of the disabilities for which the Veteran was in receipt of service connection at the time of his death were rated totally disabling - they did not meet the criteria of 38 U.S.C.A. § 1318(b).

The Appellant has contended that the Veteran was entitled to service connection for lung cancer, his cause of death, or the significant contributing conditions of congestive heart failure and coronary artery disease. Although the claim for service connection for cause of death could meet the general requirement of 38 U.S.C.A. § 1318 paragraph (b) that the Veteran be entitled (italics added for emphasis) to receive compensation at the time of death for a service-connected disability rated totally disabling, the other statutory requirements would plainly not be met:

* Any such disability would not have been continuously rated totally disabling for a period of 10 or more years immediately preceding his death; 

* Any such disability would not have been continuously rated totally disabling for a period of not less than five years from February 10, 1953 (the date of his discharge from active duty service); and 

* He was not a former prisoner of war. 

38 U.S.C.A. § 1318(b) (1-3). 

There is no evidence that could be added to the claims file that would raise a reasonable possibility of entitlement to DIC under 38 U.S.C.A. § 1318(b)(1-3). See  38 C.F.R. § 3.156(a). The disabilities underlying the Appellant's claim of entitlement to service connection for cause of death cannot meet the criteria of 38 U.S.C.A. § 1318 even if VA grants service connection for cause of death because no claims for service connection for any of those disabilities had been granted or were pending prior to, or at the time of, the Veteran's death - any such disabilities could not have been rated for the requisite durations as specified by 38 U.S.C.A. § 1318(b)(1-2). See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (the effective date of the award of an evaluation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later).

The Appellant cannot submit any evidence that would meet the statutory criteria for DIC benefits under 38 U.S.C.A. § 1318. As the law is dispositive of the issue, the appeal must be denied. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). The petition to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied as a matter of law. Id.


ORDER

The petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death is reopened, to this extent only. 

The petition to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.


REMAND

The record reflects that pertinent medical evidence remains outstanding. The claim must be remanded in compliance with VA's duty to assist.

Private treatment records from multiple sources appear to be outstanding. VA treatment records associated with the claims file as a result of the Board's April 2012 remand directives reflect that the Veteran received pertinent private medical care from multiple providers. Some medical records from Graduate Hospital were associated with the claims file prior to the Board's remand, but the additional VA treatment records reflect ongoing care from that hospital which is not documented in the claims file. Further, the newly associated VA treatment records specifically identify the Hospital of the University of Pennsylvania, St. Joseph's Hospital, a Dr. Burton, and COMHAR (a home nursing agency). When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The RO/AMC must take appropriate steps to assist the Appellant in gathering the identified outstanding private treatment notes. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Appellant with another opportunity to submit any private treatment records not currently on file - these records specifically include, but are not limited to records of the Veteran's treatment at the Hospital of the University of Pennsylvania, Graduate Hospital, St. Joseph's Hospital, Dr. Burton, COMHAR (home nursing), and any pertinent city health clinic. Send her authorization forms for the release of any identified records. Make at least two (2) attempts to obtain records from each identified source. Associate any available records with the claims folder. If unsuccessful in obtaining any identified private medical records, inform her and provide her an opportunity to submit any copies in her possession.

2. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, implement corrective action. Take any additional development steps indicated by the record (for example, IF the record reflects a private medical opinion linking the Veteran's death to his active duty service, take action to obtain a VA medical opinion.).

3. Readjudicate the Appellant's claim. Provide the Appellant and her representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


